t c memo united_states tax_court manjit s and ravinder k aulakh petitioners v commissioner of internal revenue respondent docket no filed date manjit s and ravinder k aulakh pro sese richard s goldstein lynne camillo and bryce a kranzthor for respondent memorandum opinion armen special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure this matter is before the court on respondent's motion to dismiss for lack of jurisdiction although respondent contends that this case must be dismissed on the ground that manjit s and ravinder k aulakh petitioners failed to file their petition with this court within the time prescribed by sec_6213 petitioners argue that dismissal should be based on respondent's failure to issue a valid notice_of_deficiency under sec_6212 there being no dispute that we lack jurisdiction over the petition filed herein we must resolve the parties' dispute respecting the proper ground for dismissal background on date respondent mailed a joint notice_of_deficiency to petitioners in the notice respondent determined a deficiency in petitioners' federal_income_tax for the taxable_year in the amount of dollar_figure as well as an accuracy-related_penalty under sec_6662 in the amount of dollar_figure the notice_of_deficiency was mailed to petitioners by certified mail in duplicate form at two separate addresses hale street san francisco california the hale st address and girard street unit san francisco california the girard st address the hale st address is the address listed on petitioners' income_tax return for petitioners filed that return with respondent on date petitioners did not file their income_tax return for until date thus petitioners' tax_return was the last tax_return filed by petitioners before the notice_of_deficiency was issued the girard st address is the address listed by petitioners on a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return in respect of the taxable_year the form_4868 was filed with respondent on date the girard st address is also listed as the address of petitioner manjit s aulakh in a stipulated decision that said petitioner executed on date and that was subsequently entered by this court in aulakh v commissioner docket no 15875-93s the envelopes bearing the duplicate notices of deficiency that were mailed to the hale st address and to the girard st address were returned to respondent by the u s postal service on date marked unclaimed on date respondent mailed petitioners a notice_of_intent_to_levy in respect of their tax_liability for petitioners attached the notice_of_intent_to_levy to their imperfect petition which was filed with the court on date such petition was delivered to the court in an envelope bearing a u s postal service postmark date of date petitioners subsequently filed a proper amended petition at the time that the petition was filed with the court petitioners resided pincite san bruno ave san francisco ca as indicated respondent filed a motion to dismiss for lack of jurisdiction in which she asserts that petitioners failed to file their petition within the 90-day period prescribed by sec_6213 petitioners filed an objection to respondent's motion in which they assert that the notice_of_deficiency was not mailed to them at their last_known_address in this objection petitioners identify their last_known_address as san bruno ave san francisco california respondent filed a response to petitioners' objection in which she asserts that the notice_of_deficiency was mailed to petitioners at their last_known_address hearings were conducted in this case in washington d c counsel for respondent appeared at the hearings and presented argument in support of the pending motion although petitioners did not appear at the hearings they did file a written_statement with the court pursuant to rule c discussion this court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if respondent mails the notice_of_deficiency to the taxpayer at the taxpayer's last_known_address sec_6212 81_tc_42 if a notice_of_deficiency is mailed by certified or registered mail to a taxpayer at the taxpayer's last_known_address it is valid even if the taxpayer does not actually receive it 857_f2d_676 9th cir affg 88_tc_1042 89_tc_806 frieling v commissioner supra pincite in turn the taxpayer generally ha sec_90 days from the date that the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 respondent mailed the duplicate notices of deficiency involved herein on date the petition was postmarked date and was filed by the court on date given the fact that the petition was neither mailed nor filed before the expiration of the 90-day statutory period for filing a timely petition it follows that we lack jurisdiction over the petition sec_6213 sec_7502 rule a c see normac inc v commissioner supra the question presented is whether the dismissal of the present case should be premised on petitioners' failure_to_file a timely petition under sec_6213 or on respondent's failure to issue a valid notice_of_deficiency under sec_6212 in this regard petitioners contend that respondent failed to mail the notice_of_deficiency to them at their last_known_address we disagree although the phrase last_known_address is not defined in the internal_revenue_code or in the regulations thereunder we have held that a taxpayer's last_known_address is the address shown on the taxpayer's most recently filed return absent clear and concise notice of a change_of address 91_tc_1019 see king v commissioner supra pincite the burden of proving that a notice_of_deficiency was not sent to a taxpayer at the taxpayer's last_known_address is on the taxpayer yusko v commissioner supra pincite contrary to petitioners' view of the matter we conclude that the notice_of_deficiency was mailed to them at their last_known_address in this regard respondent mailed duplicate notices of deficiency to petitioners one of the notices was mailed to the address appearing on their tax_return the hale st address and the other notice was mailed to the address appearing on the form_4868 in respect of the taxable_year that petitioners filed with respondent on date the girard st address the record clearly shows that petitioners' tax_return was the last tax_return that petitioners filed before the notice_of_deficiency was issued moreover petitioners failed to produce any evidence showing that they provided respondent with clear and concise notification that they intended for respondent to correspond with them at any address other than either the hale st address or the girard st address because the notice_of_deficiency was mailed to petitioners at their last_known_address we shall grant respondent's motion to dismiss for lack of jurisdiction in order to reflect the foregoing an order will be entered granting respondent's motion to dismiss for lack of jurisdiction although petitioners cannot pursue their case in this court they are not without a legal remedy in short petitioners may pay the tax file a claim_for_refund with the internal_revenue_service and if the claim is denied sue for a refund in the federal district_court or the u s court of federal claims see 55_tc_138
